Fourth Court of Appeals
                                     San Antonio, Texas
                                          January 16, 2019

                                        No. 04-18-00854-CR

                                        Daniel FLORES Jr.,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                  From the 218th Judicial District Court, La Salle County, Texas
                               Trial Court No. 18-04-00010-CRL
                           Honorable Russell Wilson, Judge Presiding


                                           ORDER
        The trial court’s certification in this appeal states that “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal” and “the defendant has waived the right of
appeal.” The clerk’s record contains a written plea bargain, and the punishment assessed did not
exceed the punishment recommended by the prosecutor and agreed to by the defendant;
therefore, the trial court’s certification accurately reflects that the criminal case is a plea-bargain
case. See TEX. R. APP. P. 25.2(a)(2). Rule 25.2(d) of the Texas Rules of Appellate Procedure
provides, “The appeal must be dismissed if a certification that shows the defendant has the right
of appeal has not been made part of the record under these rules.” TEX. R. APP. P. 25.2(d). It is
therefore ORDERED that this appeal will be dismissed pursuant to Rule 25.2(d) of the Texas
Rules of Appellate Procedure unless appellant causes an amended trial court certification to be
filed within thirty days from the date of this order showing appellant has the right of appeal.
See TEX. R. APP. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174 (Tex. App.—San
Antonio 2003, order). All other appellate deadlines are SUSPENDED pending our resolution of
the certification issue.




                                                       _________________________________
                                                       Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court